PER CURIAM.
J.A. appeals the judgment adjudicating him delinquent and committing him to the Department of Juvenile Justice for a level six, moderate risk residential program after he pled nolo contendere to possession of marijuana. J.A. contends that the trial court failed to make a thorough inquiry into whether he voluntarily and intelligently waived his right to counsel before accepting his plea. Because J.A. did not first move to withdraw his plea in the trial court, we dismiss this appeal for lack of jurisdiction without prejudice to J.A.’s right to file a petition for writ of habeas corpus. See J.M.B. v. State, 750 So.2d 654 (Fla. 2d DCA 1999); see also § 985.234, Fla. Stat. (1999); Fla. R.App. P. 9.140(b)(2)(B)(m) and 9.145.
DISMISSED.
KLEIN, STEVENSON and HAZOURI, JJ., concur.